Appeal from an order of the Chenango County Court dated May 25, 1945, denying appellant’s motion for a new trial on newly discovered evidence. (The relief asked by defendant is “to have the sentence imposed nullified, the conviction set aside or expunged and the indictment dismissed.”) Appellant was convicted of forgery, second degree, in the Chenango County-Court in 1939. The judgment was affirmed by this court (265 App. Div. 981). One justice dissented upon the ground “that the remarks of the District Attorney were prejudicial and inflammatory.” Upon the trial proof was offered by a local handwriting expert that defendant indorsed the name of payee on a check, and further, that he attempted to pass the cheek at a store in Norwich. While conversing with the manager of the store as to his identity, he was recognized and addressed by one of the clerks, and at once left the store without obtaining possession of the cheek. No expert testimony on the subject of handwriting was offered in his behalf. Upon this motion he presents affidavits by two prominent experts on the subject of handwriting. Prom these it appears that there might be an issue as to who wrote the indorsement upon the cheek. There is no newly discovered evidence concerning the attempt to negotiate the forged instrument. The appellant was sentenced as a fourth offender. The record shows two misdemeanor, four felony and one attempted felony convictions. All were rather trivial. The sentence of a minimum of fifteen years, maximum life, seems harsh, but that is not a matter for this court, as the statute made such a sentence mandatory. Order affirmed, without costs. All concur. [See post, p. 960.]